 

Byrna Technologies Inc. 8-K [byrn-8k_083120.htm]

 

 

 Exhibit 10.1

 

 

[ex101-01.gif]

Byrna Technologies Inc.OFFICE lOOBumRoad Sulte115 Andover, MA 01810 978.868.5011
lnfO@byma.com August 20, 2020David North Wellesley, MAVia email to:
davidnorth.5000@gmail.comDear David,I am pleased to formally offer you the
position of Chief Financial Officer of Byrna Technologies Inc. starting August
31, 2020. As CFO you will work out of the corporate headquarters in Andover MA
and will report directly to the CEO. We are excited about working with you and
believe you can make a strong contribution to the success of the Company.
Responsibilities As Chief Financial Officer you will be responsible for
oversight of the Finance Department including• Responsibility for all SEC
Financial Reporting including preparation of the Company's Consolidated
Financial Statements. • Working with the CEO to build out a cost-effective
financial department including such additional personnel as are necessary to
support reporting, audit and SEC filing processes and to eliminate the existing
material weaknesses by Fiscal 2020 year end. • Interfacing with the Company's
Independent Accountants to ensure timely and satisfactory completion of all
Interim Reviews and Audits. • Managing and Implementing all Special Projects
related to Accounting and Tax Compliance including State and Local Tax
Compliance and Valuation Allowances for the Company's NOL carryforwards. •
Interfacing with the Company's Accountants to ensure timely and accurate
preparation and filing of all periodic and annual state, federal and foreign
Income Tax Filings • Working with the CEO, CLO and outside advisors to identify
any tax and balance sheet considerations related to mergers, acquisitions and
financing transactions • Reviewing, implementing and maintaining procedures and
internal reporting to ensure accuracy and integrity of financial information
related to manufacturing processes including cost accounting, product
rationalization, and inventory management • Providing CEO with regular real time
updates on all key financial metrics including inventory manufacturing and sales
data as are requested. • Ensuring month end reporting to the CEO and CLO is
completed within 7 days of each month's end. • Working with each department
(including CLO/Compliance/ HR/IR/ R&D) to develop and implement budgets and
policies and procedures for vendor payment, patent and trademark applications
and maintenance, budget adjustments and ongoing monitoring including

 

 

[ex101-02.gif]

automation of related processes, and personnel management to minimize time
burden on CEO and operating department heads. • Working with the CLO and outside
consultants to formalize and implement policies and procedures in the finance
department to eliminate existing material weaknesses by year end. • Working with
the CLO to ensure practical and cost-effective establishment of policies and
procedures to meet applicable standards under Sarbanes-Oxley as well as related
NASDAQ and SEC rules. • Supporting all efforts by the CLO and Director of Human
Resources to facilitate the development of a positive corporate culture, minimum
standards and best practices. You will receive an annual base salary of $250,000
USD, payable in equal bi-weekly installments. You will be eligible for a
discretionary annual bonus targeted to be 30% of annual base salary. You will
also be eligible to participate in the Company's Long-term Incentive Plan (that
is expected to provide senior management with a package of RSU's ). This plan is
designed to provide long-term incentive and participation in the growth of the
Company. This long-term incentive plan is being finalized for the Company by
Korn Ferry and should be ready for implementation shortly. Your long-term
incentive package is expected to be comprised of 600,000 restricted stock units
that will vest based on "double triggers" of time and stock price appreciation .
Your participation in the plan will start after 90 days with the Company.
Benefits: You will be eligible to participate in the group health care plan and
any other benefits the Company provides for its employees. If elected, health
care benefits are effective 30 days after your start date. The Company will pay
80% of the cost of the Company provided health insurance for you and your
family. The Company's policies and plan documents govern benefits provided to
employees and should be consulted for the details of each plan. The Company will
provide you with the relevant documentation in connection with such benefits
upon hire. In the Company's sole discretion, such plans, policies, or programs
may be adopted, modified or terminated from time to time, and this letter does
not establish any vested rights in pay or benefits. Employment Agreements Byrna
is a publicly traded company. You cannot trade in the Company's securities
without pre-clearing the trade with the Company's Compliance Officer. You will
be required to read and sign the company's Ethics Policy, Insider Trading
Policy, Whistleblower Policy and, when issued, the Employee Handbook. You will
be required to sign a restrictive covenant agreement as a condition of your
employment or continued employment. vacation & PTO You will be entitled to
vacation and PTO in keeping with Company policy which currently affords senior
executives three weeks of paid vacation and 6 personal days. PTO dates must be
coordinated to assure coverage in your absence and approved in advance by me.
The Company reserves the right to modify its vacation and PTO policies at any
time, with or without notice.

 

 

[ex101-03.gif]

Classification This position is exempt under the federal and Massachusetts wage-
hour laws. Accordingly, your salary is intended to compensate you for all hours
worked, and you will not be eligible for overtime compensation for hours worked
in excess of 40 in any given workweek. At-Will Employment You will be an
employee at will, meaning that your employment is not for any set term and will
continue until terminated either by you or the Company. You can resign at any
time you can quit at any and can be terminated at any time with or without
cause. However, we request the courtesy of two (2) weeks' notice if you intend
to resign from your position. Your status as an at-will employee cannot be
changed without the express written approval of the Company's CEO. However, if
you are able to achieve the goals set out for you, we expect this to a long-term
relationship. Executive Representations By accepting this offer, you warrant
that prior to your acceptance of this offer you have disclosed to the Company
all potential restrictions upon your ability to comply with the terms of this
offer and fully perform your duties as an employee of the Company. Please notify
me immediately if you are subject to a confidentiality, non-compete, or
non-solicitation agreement that that may restrict your activities at the
Company. Please note that this letter does not create a contract for employment
or a contract for pay or benefits, nor shall it be construed as guaranteeing
employment for a specific period of time or for future employment and does not
abrogate the at-will status of our employment with the Company. Further the
offer contained in this letter may be revoked by the Company at any time prior
to acceptance. Please indicate your acceptance by signing below and returning to
me as soon as pos ible. I am looking forward to working together to bring Byrna
to the next level. Sincerely,Bryan S. Ganz Accepted:/s/ David North David North



 

